Mollison, Judge:
The appeals for reappraisement listed on the schedule, attached to and made a part of this decision, were submitted for decision upon a stipulation to the effect that the market value or price at the time of exportation to the United States of the merchandise covered by the said appeals, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal market of the country of exportation, in the .usual wholesale quantities and in the ordinary course of trade, including the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the invoice unit values, plus 40 per centum, and that there was no higher export value for such or similar merchandise.
Accepting this stipulation as a statement of fact, I find that the proper basis of value for the merchandise involved is foreign value and that such value in each case is the invoice unit value, plus 40 per centum.
Judgment will issue accordingly.